         20-11102-mg                          Doc 9    Filed 06/19/20 Entered 06/19/20 14:04:26                          Main Document
                                                                     Pg 1 of 2



                                                600 Third Avenue, 42nd Floor, New York, NY 10016      (212) 684-0199



                                                                                                                  Jason A. Nagi
       June 19, 2020                                                                                              212.644.2092
                                                                                                                  646.607.9095 Fax
                                                                                                                  jnagi@polsinelli.com
       VIA ECF

       Honorable Judge Martin Glenn
       United States Bankruptcy Judge
       United States Bankruptcy Court
       Southern District of New York
       One Bowling Green
       Courtroom 523
       New York, New York 10004

                      Re:             In re: Manolo Blahnik USA, Ltd., Case No. 20-11102
                                      Extension of Time to Respond to Petition

       Dear Judge Glenn:

               This office represents Alleged Debtor, Manolo Blahnik USA, Ltd. (“MBUSA”) in the
       above-referenced Involuntary Chapter 7 Bankruptcy Proceeding. We write to respectfully inform
       the Court that Petitioning Creditor has agreed to a short extension of time for MBUSA to respond
       to the Involuntary Petition from June 19, 2020 to Wednesday, June 24, 2020. We respectfully
       request that Your Honor approve this extension or otherwise have this extension noted on the
       docket, should this Court deems such entry necessary.

                                                                            Sincerely,

                                                                            /s/ Jason A. Nagi

                                                                            Jason A. Nagi

       Cc:
       DENTONS US LLP
       Lauren Macksoud
       1221 Avenue of the Americas
       New York, New York 10020

       Robert A. Hammeke
       4520 Main Street, Suite 1100
       Kansas City, MO 64111


polsinelli.com

Atlanta         Boston     Chicago    Dallas               Denver     Houston       Kansas City  Los Angeles     Miami       Nashville   New York
Phoenix          St. Louis    San Francisco               Seattle    Silicon Valley    Washington, D.C.   Wilmington
Polsinelli PC, Polsinelli LLP in California


       73952548
 20-11102-mg          Doc 9     Filed 06/19/20 Entered 06/19/20 14:04:26            Main Document
                                              Pg 2 of 2




Honorable Judge Martin Glenn
June 19, 2020
Page 2




Attorneys for Petitioning Creditor
                                CERTIFICATE OF SERVICE

           I hereby certify that on the 19th day of June, 2020, a true and correct copy of the foregoing

Notice of Extension of Time was served electronically by ECF notification from the court to

counsel for petitioning creditor, the U.S. Trustee, and all interested parties.



                                                             /s/ Jason A. Nagi




73952548
